Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 11, 2018

The Court of Appeals hereby passes the following order:

A18A1824. JENNIFER L. BRYANT v. ATLANTIC 17TH RESIDENTIAL
    CONDOMINIUM ASSOCIATION, INC.

       Jennifer L. Bryant appeals the trial court’s order granting summary judgment
to Atlantic 17th Residential Condominium Association, Inc. in the total amount of
$5,367.91, including interest, court costs, litigation expenses, and attorney fees.
Atlantic moved to dismiss the appeal for lack of jurisdiction.
      “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000.00 or less, an application
for discretionary appeal is required.” Ca-Shar v. McKesson Corp., 204 Ga. App. 865,
865 (420 SE2d 810) (1992) (citing OCGA § 5-6-35 (a) (6)) (punctuation omitted).
As the total judgment in favor of Atlantic is less than $10,000.00, the entry of
summary judgment provides no basis for a direct appeal in this case. See Ca-Shar, 204
Ga. App. at 865-866. Bryant’s failure to follow the discretionary appeal procedure
deprives us of jurisdiction to consider her appeal. See Jennings v. Moss, 235 Ga. App.
357 (509 SE2d 655) (1998).
Accordingly, the motion to dismiss is GRANTED, and this appeal is hereby
DISMISSED for lack of jurisdiction.
                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  07/11/2018
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.